Citation Nr: 0507053	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-26 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to April 1942 and from October 1945 to June 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of the veteran's death.  The appellant is the veteran's 
surviving spouse.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
and obtained all relevant evidence designated by the 
appellant.

2.  The veteran served in the Philippine Commonwealth Army 
from September 1941 to April 1942 and from October 1945 to 
June 1946.   

3.  The veteran died on May [redacted], 1995; the immediate cause of 
the veteran's death was myocardial infarction; hypertensive 
cardiovascular disease was an antecedent cause.  He was not 
service connected for any disability during his lifetime.  

4.  A physician has reported that the veteran was treated for 
hypertension within one year of service and two physicians 
have opined that the veteran had service-related PTSD that 
partially caused or aggravated his hypertension, which in 
turn caused his fatal myocardial infarction.   


CONCLUSION OF LAW

Service connection for the veteran's cause of death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's claim for service connection 
for the cause of the veteran's death.  Therefore, no further 
development is needed with regard to this claim.  

Factual Background

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  She asserts, in 
essence, that because the veteran was a prisoner-of-war 
(POW), his health was adversely affected, which contributed 
substantially or materially to cause his death.  The service 
personnel records do not confirm that the veteran was a POW.

The Certificate of Death shows that the veteran died in May 
1995.  The immediate cause of death was recorded as 
myocardial infarction; hypertensive cardiovascular disease 
was reported as an antecedent cause.  At the time of the 
veteran's death, service connection had not been established 
for any disability. 

The veteran's service medical and personnel records reflect 
no complaints, clinical findings, or diagnosis of 
hypertensive cardiovascular disease.  Furthermore, the record 
reflects that the veteran did not file a claim for service 
connection for a cardiovascular or hypertensive disorder at 
any time during his lifetime.    

The appellant asserts that Dr. M.F. treated the veteran for 
hypertension from 1947 to 1977.  Additional lay statements in 
the claims file allege that the veteran was treated for 
hypertension during this period by Dr. M.F., Dr. A.B., and 
Dr. T.P.  No clinical records of treatment of the veteran 
during service or for many years thereafter are of record or 
available to support these lay assertions.  

A July 2003 letter from I.E., M.D. includes a medical opinion 
that the veteran had post-traumatic stress disorder (PTSD) 
that caused hypertension, which in turn caused or contributed 
to the veteran's death.  It is also clear from the record 
that the veteran had combat duty. 

In December 2003, the appellant submitted a "Medical 
Certification and Medical Records."  On the certification, 
Dr. T.P. wrote that her husband had treated the veteran for 
hypertension and heart disease until March 1964.  She further 
stated that the veteran came to her clinic in December 1946, 
was found to have hypertension, and was treated with 
Rauverid.  

The Board remanded the claim in November 2004 in order to 
obtain a VA medical opinion.  Cardiologist R.L.N, M.D. opined 
that it is more likely than not that the veteran suffered 
from PTSD, which was not a recognized entity from 1945-1975.  
He noted that lack of adequate treatment most likely caused 
it to develop into a chronic state.  He further noted that 
mental stress is known to cause aggravation or acceleration 
of hypertension.  Since the evidence suggests that the 
veteran was treated for hypertension at a younger age, Dr. 
R.L.N. opined that the veteran's hypertension was also poorly 
treated.  Finally, Dr. R.L.N. opined that the veteran's 
hypertension contributed to the veteran's fatal myocardial 
infarction. 

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular 
disease and hypertension become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004). 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2004).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was myocardial infarction; hypertensive 
cardiovascular disease was an antecedent cause.  The service 
medical records show no findings suggestive of any 
cardiovascular disabilities.  There are no contemporaneously 
recorded post service medical records that show that 
cardiovascular disease or hypertension was manifested to a 
compensable degree within one year following the veteran's 
discharge from service or for many years thereafter.    

However, Dr. T.P. has asserted that the veteran came to her 
clinic and was found to have hypertension in December 1946.  
While the probative value of this evidence is diminished by 
the absence of any contemporaneous medical evidence relating 
to this treatment, it is nevertheless evidence that supports 
the appellant's claim.  Dr. I.E. has opined, in essence, that 
the veteran had PTSD related to his service, which caused his 
hypertension, which in turn caused or materially contributed 
to the veteran's death.  Dr. R.L.N. offered a similar 
opinion.  Thus there is competent evidence that links the 
veteran's fatal heart attack to service.  There is no 
contrary medical opinion.  

In view of the forgoing, the Board finds that there is a 
nexus between service-related PTSD and the veteran's fatal 
myocardial infarction.  Accordingly, service connection for 
the veteran's cause of death is warranted.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.




ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


